Simmons, C. J.

1. It is not cause for 'dismissing a motion for a new trial that the judge improperly approved as a brief of the evidence a paper purporting to be such, but which was not in fact made out as required by law. The proper practice in such case is to except directly to the order of approval, or else move to vacate that order, and if 'the motion is refused, to except directly to such refusal. Tate v. Griffith, 83 Ga. 153; Lewis v. Mortgage Co., 94 Ga. 574; Hood v. Culver, 95 Ga. 120.
*118May 23, 1896. By two Justices. Argued at the last term.
Motion for new trial. Before Judge Janes. Haralson superior court. January term, 1895.
Dean & Dean and Head & Head, for plaintiffs.
2. Where a motion for a new trial not -signed by the movant or his dounsel was duly fil-ed, a rule nisi granted thereon, and service of the same acknowledged by -counsel for the opposite party, there was no error in allowing movant’s counsel to amend the motion (if such amendment was necessary) by signing his name to the m'otion after the time within which it could in the first instance have been legally filed had expired.
3. This being t-h-e first grant of a new trial, the established rule in such cases applies. Judgment affirmed.